UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10495 Fort Pitt Capital Funds (Exact name of registrant as specified in charter) 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Address of principal executive offices) (Zip code) Douglas W. Kreps, 680 Andersen Drive, Foster Plaza Ten, Pittsburgh, Pennsylvania 15220 (Name and address of agent for service) 866-688-8775 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2010 Date of reporting period:April 30, 2010 Item 1. Reports to Stockholders. SEMI-ANNUAL REPORT April 30, 2010 FORT PITT CAPITAL TOTAL RETURN FUND c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI53201-0701 1-866-688 Fort Pitt Capital Total Return Fund “Whatever there be of progress in life comes not through adaptation but through daring” Henry Miller Dear Fellow Shareholder, As of April 30, 2010 the Net Asset Value (NAV) of the Fort Pitt Capital Total Return Fund was $13.08 per share. Total return (including a $0.152 per share dividend) for the six months ended April 30, 2010 was 16.38%. This compares with a total return of 18.10% for the unmanaged Wilshire 5000 Index for the same period. Total return for the twelve month period ended April 30, 2010 was 36.39%, compared to 41.32% for the Wilshire 5000. Over the five year period ended April 30, 2010, the Fund’s annualized return was 1.79% while the Wilshire 5000 Index’s annualized return was 3.76%. Since inception on December 31, 2001, the Fund has produced a total return of 5.47% annualized (55.87% cumulative), compared to 3.63% annualized (34.60% cumulative) for the Wilshire 5000.The total annual gross operating expense ratio for the fund is 2.25%. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-866-688-8775. The Fund imposes a 2.00% redemption fee on shares held for one hundred and eighty days or less. Performance data quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Performance figures reflect fee waivers in effect. In the absence of waivers, total returns would be lower. As we approach the second anniversary of the 2008 financial crisis and economic crash, a reckoning and reassessment seems in order. The numbers above show that 5-year stock market returns have swung back to positive territory. This news, coupled with several quarters of growth in U.S. Gross Domestic Product (GDP), has fostered a sense of stability within the U.S. economy.At the same time, however, a feeling of fragility remains. Market participants recognize that Federal spending and money creation are no substitute for robust capital spending and private sector risk-taking, of which we’ve had precious little over the past 18 months. Investors know that borrowing from the future in order to pad today’s economic numbers is no solution. As we’ve stated in previous letters, our collective unwillingness to allow winners and losers risks making low-grade losers of us all. We could end up looking like Japan. With this caveat, the performance of corporate America over the past 18 months has been impressive. Productivity and profit growth continue to surprise to the upside. Continued application of systems and software to the problems of foreign competition and rising social costs (the recently passed health care bill is one example) have allowed firms within the S&P 500 to bring profit margins back to pre-crash levels. This trend, more than anything else, accounts for the dramatic improvement in share values over the past year or so. We said in our last shareholder letter that earnings growth would likely be harder to come by in an economy lacking its main consumer engine, but this has turned out not to be the case. Consumers have been willing to open their wallets more than expected, and savings rates have once again retreated to low levels, but most of the credit for the strong earnings recovery goes to the adaptability of U.S. businesses. This adaptability obviously has a face; fifteen million Americans are currently unemployed. In addition, small businesses remain extremely cautious and unwilling to expand, partly due to a Fort Pitt Capital Total Return Fund reluctance on the part of banks to open the credit spigots. Ongoing healing and capital generation within the banking system will be necessary to avoid another downturn. A critical factor in this process is stable home prices. Policymakers are currently testing the durability of the housing recovery by removing some key subsidies. We’ll know very shortly if the housing market can stand on its own. Our guess is that the overall U.S. economy is in for a steady diet of both halting recoveries and sudden missteps, all within a broader deflationary environment. We’ve adapted to low-grade deflation by steering our portfolio in large part toward bigger companies in relatively stable industries, many with relatively unleveraged balance sheets and generous dividends. Most of the risk in our portfolio comes from our exposure to industrial businesses, which are, in turn, tethered to trends in infrastructure spending, both foreign and domestic. Continued growth in developing markets, including China, will be key to the success of this part of the portfolio. The Chinese have recently attempted to cool property speculation by clamping down on bank lending, causing U.S. cyclical stocks to retreat more than the overall market. This risk is one we’re prepared to embrace, however, as part of the price of potential future growth. As Henry Miller so deftly put it, adaptability will carry you only so far. Thank you for your continued interest in our Fund. Charles A. Smith Portfolio Manager Mutual Fund investing involves risk; principal loss is possible. The Fund may also invest in fixed income securities. Investments in debt securities typically decrease in value when interest rates rise. The risk is usually greater for longer-term debt securities. The opinions expressed are those of Charles A. Smith through the end of the period for this report, are subject to change, and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and/or sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security. A complete list of the Fund’s holdings as of April 30, 2010 is available in this report. The Wilshire 5000 Index is a capitalization weighted index of all U.S. headquartered companies which provides the broadest measure of U.S. stock market performance. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general.It is not possible to invest directly in an index. This information is intended for the shareholders of the Fund and is not for distribution to prospective investors unless preceded or accompanied by a current prospectus. 3 Fort Pitt Capital Total Return Fund SECTOR ALLOCATION OF PORTFOLIO INVESTMENTS April 30, 2010 (Unaudited) EXPENSE EXAMPLE April 30, 2010 (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and redemption fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses. The Example below is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the six-month period and held for the entire period (November 1, 2009 – April 30, 2010). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent.Additionally, you will be charged a 2% redemption fee on the redemption or exchange of Fund shares held for 180 days or less.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Fund invests in shares of other investment funds as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying investment funds in which the Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying investment funds are expected to vary.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your 4 Fort Pitt Capital Total Return Fund EXPENSE EXAMPLE (Continued) April 30, 2010 (Unaudited) account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 11/1/09 4/30/10 11/1/09 – 4/30/10 Actual Hypothetical (5% return before expenses) 1,000.00 1,018.65 6.21 * Expenses are equal to the annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181/365. 5 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) COMMON STOCKS – 85.7% Shares Value Apparel Manufacturing – 3.1% VF Corporation $ Chemical Manufacturing – 6.6% Allergan, Inc. Amgen, Inc. (a) Pfizer, Inc. Computer and Electronic Product Manufacturing – 12.5% Dell, Inc. (a) EMC Corporation (a) Medtronic, Inc. SanDisk Corporation (a) Spectrum Control, Inc. (a) Texas Instruments, Inc. Credit Intermediation and Related Activities – 7.0% Bank Of New York Mellon Corporation FNB Corporation PNC Financial Services Group, Inc. Electrical Equipment, Appliance, and Component Manufacturing – 2.5% General Electric Company Insurance Carriers and Related Activities – 7.7% Arthur J. Gallagher & Company Erie Indemnity Company – Class A Loews Corporation Machinery Manufacturing – 6.3% Ingersoll-Rand PLC Joy Global, Inc. Miscellaneous Manufacturing – 1.6% Cynosure, Inc. (a) The accompanying notes are an integral part of these financial statements. 6 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) COMMON STOCKS – 85.7% (Continued) Shares Value Paper Manufacturing – 1.9% Kimberly-Clark Corp. $ Pipeline Transportation – 1.1% El Paso Corporation Primary Metal Manufacturing – 1.6% Alcoa, Inc. Matthews International Corporation – Class A Professional, Scientific, and Technical Services – 0.9% Opnet Technologies, Inc. Publishing Industries (except Internet) – 6.3% CA, Inc. Microsoft Corporation Securities, Commodity Contracts, and Other Financial Investments and Related Activities – 2.3% The Charles Schwab Corporation Support Activities for Mining – 0.7% Hercules Offshore, Inc. (a) Telecommunications – 13.5% AT&T, Inc. Comcast Corporation – Class A Consolidated Communications Holdings, Inc. Telefonos de Mexico SAB de CV – ADR Verizon Communications, Inc. Windstream Corporation Transportation Equipment Manufacturing – 6.5% The Boeing Company Honeywell International, Inc. The accompanying notes are an integral part of these financial statements. 7 Fort Pitt Capital Total Return Fund SCHEDULE OF INVESTMENTS April 30, 2010 (Unaudited) COMMON STOCKS – 85.7% (Continued) Shares Value Utilities – 3.6% BP PLC – ADR $ FirstEnergy Corp. TOTAL COMMON STOCKS (Cost $26,497,494) EXCHANGE TRADED FUNDS – 4.4% iShares iBoxx Investment Grade Corporate Bond Fund iShares MSCI Japan Index Fund TOTAL EXCHANGE TRADED FUNDS (Cost $1,542,549) SHORT-TERM INVESTMENTS – 9.8% Money Market Funds – 1.0% AIM Liquid Assets Portfolio – Institutional Class 0.15% (b) Principal Amount U.S. Treasury Bills – 8.8% United States Treasury Bill 0.08%, 07/01/2010 (c) $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,346,526) Total Investments(Cost $31,386,569) – 99.9% Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt (a) Non-income producing security. (b) Variable rate security. The rate listed is as of April 30, 2010. (c) Rate shown is the effective yield based on the purchase price. The calculation assumes that the security is held to maturity. The accompanying notes are an integral part of these financial statements. 8 Fort Pitt Capital Total Return Fund STATEMENT OF ASSETS AND LIABILITIES April 30, 2010 (Unaudited) ASSETS Investments, at market value (cost $31,386,569) $ Receivable for Fund shares sold Dividends and interest receivable Prepaid expenses Total assets LIABILITIES Payable to Investment Advisor Payable for Fund shares redeemed Payable to Chief Compliance Officer Accrued expenses Total liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid in capital $ Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized appreciation on investments Total net assets $ Shares outstanding (unlimited number of shares authorized, par value $0.01) Net Asset Value, Redemption Price and Offering Price Per Share $ The accompanying notes are an integral part of these financial statements. 9 Fort Pitt Capital Total Return Fund STATEMENT OF OPERATIONS For the six months ended April 30, 2010 (Unaudited) INVESTMENT INCOME Income Dividends* $ Interest Total investment income Expenses Advisory fees (See Note 4) Transfer agent fees and expenses Trustee & Officer fees (See Note 5) Administration fees Legal fees Fund accounting fees Registration fees Insurance fees Audit fees Custody fees Shareholder reporting Other Total expenses before waiver and reimbursement of expense Less: waiver of expenses and reimbursement from Advisor ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS Net realized gain on investments Change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ * Net of foreign taxes withheld of $400. The accompanying notes are an integral part of these financial statements. 10 Fort Pitt Capital Total Return Fund STATEMENTS OF CHANGES IN NET ASSETS For the Six Months For the April 30, 2010 Year Ended (Unaudited) October 31, 2009 OPERATIONS Net investment income $ $ Net realized gain (loss) on investments ) Change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS Net investment income ) ) Total distributions ) ) CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Proceeds from shares issued in reinvestment of dividends Cost of shares redeemed * ) ) Net decrease in net assets resulting from capital share transactions ) ) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Undistributed net investment income $ $ CHANGES IN SHARES OUTSTANDING Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net decrease in Fund shares outstanding ) ) Shares outstanding, beginning of period Shares outstanding, end of period * Net of redemption fees of $1,473 and $780, respectively. The accompanying notes are an integral part of these financial statements. 11 Fort Pitt Capital Total Return Fund FINANCIAL HIGHLIGHTS For a Fund share outstanding throughout each period For the Six Months Ended April 30, 2010 For the Year Ended October 31, (Unaudited) Net asset value, beginning of period $ Income (loss) from investment operations: Net investment income Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less dividends and distributions: Dividends from net investment income ) — Distributions from net realized gains — — ) Total dividends and distributions ) Redemption fees: # Net asset value, end of period $ Total return1 %2 % %) % % % Supplemental data and ratios: Net assets, end of period $ Ratio of net expenses to average net assets: Before expense reimbursement and waivers %3 % After expense reimbursement and waivers %3 % Ratio of net investment income to average net assets: Before expense reimbursement and waivers %3 % %) After expense reimbursement and waivers %3 % Portfolio turnover rate 4
